     Case 2:17-cv-02401-WBS-EFB Document 156 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   NATIONAL ASSOCIATION OF WHEAT            No. 2:17-cv-2401 WBS EFB
     GROWERS; NATIONAL CORN GROWERS
13   ASSOCIATION; UNITED STATES DURUM
     GROWERS ASSOCIATION; WESTERN
14   PLANT HEALTH ASSOCIATION; IOWA           ORDER
     SOYBEAN ASSOCIATION; SOUTH
15   DAKOTA AGRI-BUSINESS
     ASSOCIATION; NORTH DAKOTA GRAIN
16   GROWERS ASSOCIATION; MISSOURI
     CHAMBER OF COMMERCE AND
17   INDUSTRY; MONSANTO COMPANY;
     ASSOCIATED INDUSTRIES OF
18   MISSOURI; AGRIBUSINESS
     ASSOCIATION OF IOWA; CROPLIFE
19   AMERICA; and AGRICULTURAL
     RETAILERS ASSOCIATION,
20
                    Plaintiffs,
21
           v.
22
     XAVIER BECERRA, in his official
23   capacity as Attorney General of
     the State of California,
24
                    Defendant.
25

26
                                   ----oo0oo----
27
                 On June 22, 2020, the court granted summary judgment on
28
                                          1
     Case 2:17-cv-02401-WBS-EFB Document 156 Filed 07/31/20 Page 2 of 2

 1   plaintiffs’ First Amendment claim and entered a permanent

 2   injunction enjoining enforcement of Proposition 65’s warning

 3   requirement as to glyphosate.       (Docket No. 165.)     Accordingly,

 4   plaintiffs have achieved the goal of their suit -- a declaration

 5   that the warning requirement as to glyphosate is

 6   unconstitutional. 1

 7               Accordingly, on or before August 14, 2020, the parties

 8   are ORDERED TO SHOW CAUSE, if any there be, why the remaining

 9   counts of the First Amended Complaint should not be dismissed as
10   moot and why final judgment should not now be entered.           In the
11   absence of a showing of good cause, the remaining counts will be
12   dismissed and the court will forthwith enter final judgment on
13   its order of June 22, 2020.
14               IT IS SO ORDERED.
15   Dated:    July 30, 2020
16

17

18

19
20

21

22

23

24

25
           1   Indeed, plaintiffs relied solely on their First
26
     Amendment claim in seeking a preliminary injunction and then
27   summary judgment, and at no point have they sought to litigate
     their Supremacy Clause and Due Process Clause claims beyond
28   including them in the Complaint and First Amended Complaint.
                                     2
